Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7, 9-13, 15-18 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,164,907. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other because the instant application incorporates all the element of the patented claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3-5, 7, 9-11, 18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Pub No. 2005/0243722 A1) in view of Wijnands et al. (U.S. Pub No. 2008/0298360 Al) in further view of Yoon (U.S. Pub No. 2006/021588 A1).

1. Liu teaches a method implemented by a networking device functioning as a computing node, the method to resolve sub-trees of a loosely specified multicast distribution tree (MDT) [par 0003, 0007, In the end-system multicast architecture, one forms an overlay by establishing point-to-point connections between end-systems, where each node forwards data to downstream nodes in a store-and-forward way. The multicast distribution tree is formed at the end-system level. In case of a failure in an interior node in the multicast overlay tree, the nodes in the subtree that is rooted at the failed node need to be both re-attached to the remaining tree and re-established in TCP sessions from the point where those sessions were stopped], the method implemented at each of the nodes of the network that are part of the MDT, the method comprising: selecting, by the computing node, a sub-tree in a set of subtrees in the MDT, the selected sub-tree rooted at a current node within the MDT [claim 12,  selecting an orphaned subtree having a largest depth from a plurality of orphaned subtrees rooted at orphaned daughter nodes of the failed end-system node; choosing a substitute mother node that is closest to the source node; connecting the selected orphaned subtree to the chosen substitute mother node];  computing by the computing node, the selected sub-tree by identifying specific hops from a root of the selected par 0114, The non-homogeneous model is where the fan out degree in the multicast tree (described by indexes (k,l)) is bounded from above by a constant D. The numbers of hops of all routes are bounded from above by a constant], computing the selected sub-tree completely from root to leaves [col 1, In 39-43, Keep-Alive (KA) messages are sent to a router by hops from further leafs on the distribution tree, or spanning tree. The router collects KA messages from all its children ports and transmits a KA message to the router which is one hop more than the maximum hops received from any children]; 
 	Liu fail to show the method to utilize global identifiers for sub-trees of the MDT to enable differentiation of traffic destined for different sub-trees of the MDT at shared replication nodes, and generating by the computing node a translation of sub-tree identifiers between the subtree identifiers of the selected sub-tree and a sub-tree identifier of an upstream subtree, in response to the computing node determining that the computing node is the current node the sub-tree root of the selected sub-tree.
 	In an analogous art Wijnands show the method to utilize global identifiers for subtrees of the MDT to enable differentiation of traffic destined for different sub-trees of the MDT at shared replication nodes [abstract, fig 4, par 051,0052, The method may comprise receiving a multicast packet at a network element, the multicast packet including an upstream label. The method may further comprise identifying, from the upstream label, a Multicast Distribution Tree (MDT) rooted a rendezvous point. For example, the edge router element 120(3) may assign a label 19 to a core router (P) 456 for the downstream path, and the core router 456 may assign label 21 to the edge router element 120(3) for the upstream path. When the edge router element 120(3) is required to send a packet upstream to the second rendezvous point 454, a label value 21 will thus be used. The core router 456 may also setup a two-way path to the edge router element 120( 1). For example, a global label table on the edge router element 120(1) is shown to include upstream labels Lu-r (associated with the RP 452 and a first LSP 453) and Lu-b (associated with the RP 454 and a second LSP 455). The labels Lu-r and Lu-b are thus the upstream labels that the edge router element 120(1) assigns to the core router 456 for the LSPs 453 and 455 respectively. In an example embodiment, the edge router element 120(1) may know it is the root of the multipoint-to-multipoint LSP from multicast LDP (mLDP) label mapping messages that may be used to build the tree and encode the root node address], and generating a translation of subtree identifiers between the sub-tree identifiers of the selected sub-tree and a subtree identifier of an upstream sub-tree, in response to the computing node determining that the computing node is the current node and the sub-tree root of the selected subtree [par 0062, As shown in block 910, a downstream label(s) may then be installed in a global label table. The downstream label may then be associated with a VPN. For example in the first LSP 453, an upstream label Lu-r may be installed in a global table of edge router element 120(1). For example, the method 900 may install label 20 in global label table and associate with the first LSP 453 and thus with a VPN associated with the LSP 453). A unicast PIM join to the provider edge router element (e.g., edge router element 120(1)) may then be processed (see block 912). For example the unicast join may have an inner label 18 and be unicast via point-to-point (P2P) LSP 10.0.0.1].

 	Liu and Wijnands fail to show and that there is an upstream sub-tree for the computing node
 	In an analogous art Yoon show and that there is an upstream sub-tree for the computing node [par 0065, When an upstream node receives a JOIN_REQUESTmessage from a downstream node, in step 550 it determines whether it is the correct destination of the JOIN_REQUESTmessage. If the upstream node is the correct destination, then in step 552 the upstream nodes determines whether the downstream node that sent the JOiNJREQUESTmessage is already a member of its sub-tree. If the downstream node is not already a member of its sub-tree, then in step 553, the upstream node inserts information into its network formation database to indicate the new downstream node is part of its sub-tree],  
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Liu, Wijnands, and Yoon because a "on-demand" approach is provided for a routing protocol that achieves balanced energy consumption among all participating nodes.

3.  Liu, Wijnands, and Yoon create the method of claim 1, Liu and Yoon fail to show further comprising: installing state by the computing node to reach leaves or replication nodes in the selected sub-tree.
[par 0037, Thus, from the network router element 110(5) to the root edge router element 120(1), similar LSP installation operations may occur. Accordingly, a label mapping including downstream label LI can be sent from the network router element 110(5) to the edge router element 120(1), and the edge router element 120(1), defining the LSP root, can send an upstream label L6 for upstream traffic].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Liu, Yoon, and Wijnands because to establish LSP for transporting bidirectional Protocol Independent Multicast (PIM) in a MPLS network.

4.  Liu, Yoon, and Wijnands illustrates the method of claim 1, Liu and Yoon fail to show wherein each of the global identifiers are labels, and the translation is a cross-connect of the labels between the selected sub-tree and the upstream subtree.
 	In an analogous art Wijnands show wherein each of the global identifiers are labels, and the translation is a cross-connect of the labels between the selected subtree and the upstream subtree [par 0052, For example, a global label table on the edge router element 120(1) is shown to include upstream labels Lu-r (associated with the RP 452 and a first LSP 453) and Lu-b (associated with the RP 454 and a second LSP 455). The labels Lu-r and Lu-b are thus the upstream labels that the edge router element 120(1) assigns to the core router 456 for the LSPs 453 and 455 respectively. In an example embodiment, the edge router element 120( 1) may know it is the root of the multipoint-to-multipoint LSP from multicast LDP (mLDP) label mapping messages that maybe used to build the tree and encode the root node address. If an edge router element 120(1)-120(4) receives a label mapping message that includes an address that is owned by that edge router element, it can then identify that it is the root of an LSP tree].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Liu, Yoon, and Wijnands because to establish LSP for transporting bidirectional Protocol Independent Multicast (PIM) in a MPLS network.

5. Liu, Wijnands, and Yoon demonstrate the method of claim 1, Lee and Yoon fail to show wherein the loosely specified MDT is defined in a multi-protocol label switching (MPLS) or source packet routing in networking (SPRING) segment routing instantiation.
 	In an analogous art Wijnands show wherein the loosely specified MDT is defined in a multi-protocol label switching (MPLS) or source packet routing in networking (SPRING) segment routing instantiation [par 0017, 0018, the multicast packet including an upstream label. The method may further comprise identifying, from the upstream label, a Multicast Distribution Tree (MDT) rooted a rendezvous point, Use multipoint-multipoint LSPs in a provider network in conjunction with a protocol such as Multiprotocol Label Switching (MPLS)].


7.    Claim 7 is a claim to a network device to carry out the method of claim 1. Therefore claim 7 is rejected under the same rationale set forth in claim 1.

9. Liu, Yoon, and Wijnands defines the network device of claim 7, Liu and Yoon fail to show wherein the sub-tree computation module processor is further configured to install state to reach leaves or replication nodes in the selected sub-tree.
 	In an analogous art Wijnands show wherein the sub-tree computation module processor is further configured to install state to reach leaves or replication nodes in the selected sub-tree [par 0037, Thus, from the network router element 110(5) to the root edge router element 120(1), similar LSP installation operations may occur. Accordingly, a label mapping including downstream label LI can be sent from the network router element 110(5) to the edge router element 120(1), and the edge router element 120(1), defining the LSP root, can send an upstream label L6 for upstream traffic].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Liu, Yoon, and Wijnands because to establish LSP for transporting bidirectional Protocol Independent Multicast (PIM) in a MPLS network.

10. Liu, Yoon, and Wijnands demonstrate the network device of claim 7,  Liu and Yoon fail to show wherein each of the global identifiers are labels, and the translation is a cross-connect of the labels between the selected subtree and the upstream sub-tree.
 	In an analogous Wijnands show wherein each of the global identifiers are labels, and the translation is a cross-connect of the labels between the selected subtree and the upstream sub-tree[par 0052, For example, a global label table on the edge router element 120(1) is shown to include upstream labels Lu-r (associated with the RP 452 and a first LSP 453) and Lu-b (associated with the RP 454 and a second LSP 455). The labels Lu-r and Lu-b are thus the upstream labels that the edge router element 120(1) assigns to the core router 456 for the LSPs 453 and 455 respectively. In an example embodiment, the edge router element 120( 1) may know it is the root of the multipoint-to-multipoint LSP from multicast LDP (mLDP) label mapping messages that maybe used to build the tree and encode the root node address. If an edge router element 120(1)-120(4) receives a label mapping message that includes an address that is owned by that edge router element, it can then identify that it is the root of an LSP tree].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Liu, Yoon, and Wijnands because to establish LSP for transporting bidirectional Protocol Independent Multicast (PIM) in a MPLS network.
11. Liu, Yoon, and Wijnands demonstrate the network device of claim 7, Liu and Yoon fail to show wherein the loosely specified MDT is defined in a multi-protocol label 
 	In an analogous art Wijnands show wherein the loosely specified MDT is defined in a multi-protocol label switching (MPLS) or source packet routing in networking (SPRING) segment routing instantiation par 0017, the multicast packet including an upstream label. The method may further comprise identifying, from the upstream label, a Multicast Distribution Tree (MDT) rooted a rendezvous point].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Liu, Yoon, and Wijnands because to establish LSP for transporting bidirectional Protocol Independent Multicast (PIM) in a MPLS network.

18. Claim 18 is a claim to a network device to carry out the device of claim 1. Therefore claim 18 is rejected under the same rationale set forth in claim 1.

20.  Liu, Yoon, and Wijnands demonstrates the control plane device of claim 18, Liu and Yoon fail to show wherein the processor is further configured to install state to reach leaves or replication nodes in the selected sub-tree.
 	In an analogous art Wijnands show wherein the processor is further configured to install state to reach leaves or replication nodes in the selected sub-tree[par 0037, Thus, from the network router element 110(5) to the root edge router element 120(1), similar LSP installation operations may occur. Accordingly, a label mapping including downstream label LI can be sent from the network router element 110(5) to the edge router element 120(1), and the edge router element 120(1), defining the LSP root, can send an upstream label L6 for upstream traffic].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Liu, Yoon, and Wijnands because to establish LSP for transporting bidirectional Protocol Independent Multicast (PIM) in a MPLS network.


21. Liu, Yoon, and Wijnands create the control plane device of claim 18,  Liu and Yoon fail to show wherein each of the global identifiers are labels, and the translation is a cross-connect of the labels between the selected subtree and the upstream sub-tree.
 	In an analogous art Wijnands show wherein each of the global identifiers are labels, and the translation is a cross-connect of the labels between the selected subtree and the upstream sub-tree [par 0052, For example, a global label table on the edge router element 120(1) is shown to include upstream labels Lu-r (associated with the RP 452 and a first LSP 453) and Lu-b (associated with the RP 454 and a second LSP 455). The labels Lu-r and Lu-b are thus the upstream labels that the edge router element 120(1) assigns to the core router 456 for the LSPs 453 and 455 respectively. In an example embodiment, the edge router element 120( 1) may know it is the root of the multipoint-to-multipoint LSP from multicast LDP (mLDP) label mapping messages that maybe used to build the tree and encode the root node address. If an edge router element 120(1)-120(4) receives a label mapping message that includes an address that is owned by that edge router element, it can then identify that it is the root of an LSP tree].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Liu, Yoon, and Wijnands because to establish LSP for transporting bidirectional Protocol Independent Multicast (PIM) in a MPLS network.
22. Liu, Yoon, and Wijnands provides the control plane device of claim 18, Liu and Yoon fail to show wherein the loosely specified MDT is defined in a multi-protocol label switching (MPLS) or source packet routing in networking (SPRING) segment routing instantiation.
 	In an analogous art Wijnands show wherein the loosely specified MDT is defined in a multi-protocol label switching (MPLS) or source packet routing in networking (SPRING) segment routing instantiation[par 0017, 0018, the multicast packet including an upstream label. The method may further comprise identifying, from the upstream label, a Multicast Distribution Tree (MDT) rooted a rendezvous point, Use multipoint-multipoint LSPs in a provider network in conjunction with a protocol such as Multiprotocol Label Switching (MPLS)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Liu, Yoon, and Wijnands because to establish LSP for transporting bidirectional Protocol Independent Multicast (PIM) in a MPLS network.


5. 	Claims 2, 8, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Pub No. 2005/0243722 A1) in view of Wijnands et al. (U.S. Pub No. 2008/0298360 Al) in further view of Yoon (U.S. Pub No. 2006/021588 A1) in view of Bryant et al. (U.S. Pub No. 2005/0078656 A1).


2. Lee, Wijnands, and Yoon disclose the method of claim 1, Lee, Wijnands, and Yoon fail to show wherein the loosely specified MDT does not specify each hop of the MDT and includes at least one waypoint on a path between a root and at least one leaf of the MDT where the path includes unspecified hops and the at least one waypoint is an intermediate node that is specified within the unspecified hops
 	In an analogous art Bryant show wherein the loosely specified MDT does not specify each hop of the MDT and includes at least one waypoint on a path between a root and at least one leaf of the MDT where the path includes unspecified hops and the at least one waypoint is an intermediate node that is specified within the unspecified hops [par 0061, 0065, Thus R1 starts from R5 and counts the number of nodes (also called hops) back to the root. In this specific example, the number of hops is equal to 3. The router R1 then calculates a delay D based on the number of hops, as described above and updates its routing table once this delay has occurred. As a result to determine the affected set it is necessary simply to compute the reverse spanning tree routed at B and consider only the sub-tree which traverses A, B. The nodes at the leaves of the sub-tree, that is, the child end nodes on the sub-tree, represent the nodes "furthest" from node A from which any path can be affected by any changing cost of node A, B].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Liu, Wijnands, Yoon, and Bryant because method and apparatus for generating routing information in a data communications network.


8. Liu, Wijnands, Yoon demonstrate the network device of claim 7, Liu, Wijnands, Yoon fail to show wherein the loosely specified MDT does not specify each hop of the MDT and includes waypoints for some paths at least one waypoint on a path between a root and at least one leaves of the MDT, where the path includes unspecified hops and the at least one waypoint is an intermediate node that is specified within the unspecified hops.
 	In an analogous art Bryant show wherein the loosely specified MDT does not specify each hop of the MDT and includes waypoints for some paths at least one waypoint on a path between a root and at least one leaves of the MDT, where the path includes unspecified hops and the at least one waypoint is an intermediate node that is specified within the unspecified hops [par 0061, 0065, Thus R1 starts from R5 and counts the number of nodes (also called hops) back to the root. In this specific example, the number of hops is equal to 3. The router R1 then calculates a delay D based on the number of hops, as described above and updates its routing table once this delay has occurred. As a result to determine the affected set it is necessary simply to compute the reverse spanning tree routed at B and consider only the sub-tree which traverses A, B. The nodes at the leaves of the sub-tree, that is, the child end nodes on the sub-tree, represent the nodes "furthest" from node A from which any path can be affected by any changing cost of node A, B].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Liu, Wijnands, Yoon, and Bryant because method and apparatus for generating routing information in a data communications network.

19. Liu, Yoon, and Wijnands provide the control plane device of claim 18, Liu, Yoon, and Wijanands fail to show wherein the loosely specified MDT does not specify each hop of the MDT and includes waypoints for some paths at least one waypoint on a path between a root and at least one 1 calves of the MDT, where the path includes unspecified hops and the at least one waypoint is an intermediate node that is specified within the unspecified hops.
 	In an analogous art Bryant show wherein the loosely specified MDT does not specify each hop of the MDT and includes waypoints for some paths at least one waypoint on a path between a root and at least one 1 calves of the MDT, where the path includes unspecified hops and the at least one waypoint is an intermediate node that is specified within the unspecified hops [par 0061, 0065, Thus R1 starts from R5 and counts the number of nodes (also called hops) back to the root. In this specific example, the number of hops is equal to 3. The router R1 then calculates a delay D based on the number of hops, as described above and updates its routing table once this delay has occurred. As a result to determine the affected set it is necessary simply to compute the reverse spanning tree routed at B and consider only the sub-tree which traverses A, B. The nodes at the leaves of the sub-tree, that is, the child end nodes on the sub-tree, represent the nodes "furthest" from node A from which any path can be affected by any changing cost of node A, B].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Liu, Wijnands, Yoon, and Bryant because method and apparatus for generating routing information in a data communications network.


6. 	Claims 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Pub No. 2005/0243722 A1) in view of Wijnands et al. (U.S. Pub No. 2008/0298360 Al) in further view of Yoon (U.S. Pub No. 2006/021588 A1) in view of Van (U.S. Pub No. 2006/0268871 Al)


6. Liu, Wijnands, and Yoon conveys the method of claim 1, Liu, Yoon, and Wijnands fail to show wherein sub-tree descriptors and hierarchical relationship of the sub-trees has been communicated by a routing protocol of a distributed routing system.
 	In an analogous art Van Zijst show wherein sub-tree descriptors and hierarchical relationship of the sub-trees has been communicated by a routing protocol of a distributed routing system [par 0086, 0100, An advantage of using a string based node addresses scheme is its large address space and flexible naming. New subdomains may be added at any time as there is no need for predefined or fixed hierarchical levels. In the example a node U currently in the distribution tree for q:G only has a single route to q via w. The link between u and w fails. The node u concludes that it can no longer be part of the distribution tree (as u and q are no longer connected) and invalidates all child link subscription information].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Liu, Yoon, Wijnands, and Van Zjst because to provide multicast services a network needs to support one-to-many communication that can send data packets from a data source to more than one receiver, ideally without putting extra stress on the network.


12. Liu, Wijnands, and Yoon describe the network device of claim 7, Liu, Wijnands, and Yoon fail to show wherein sub-tree descriptors and hierarchical relationship of the sub-trees has been communicated by a routing protocol of a distributed routing system.
 	In an analogous art Van Zjst show wherein sub-tree descriptors and hierarchical relationship of the sub-trees has been communicated by a routing protocol of a distributed routing system [par 0086, 0100, An advantage of using a string based node addresses scheme is its large address space and flexible naming. New subdomains may be added at any time as there is no need for predefined or fixed hierarchical levels. In the example a node U currently in the distribution tree for q:G only has a single route to q via w. The link between u and w fails. The node u concludes that it can no longer be part of the distribution tree (as u and q are no longer connected) and invalidates all child link subscription information].
.


Claims 13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Pub No. 2005/0243722 A1) in view of Wijnands et al. (U.S. Pub No. 2008/0298360 Al) in further view of Yoon (U.S. Pub No. 2006/021588 A1) 


13.    Lee describes a computing device in communication with a network device in a network with a plurality of network devices [par 0013, end-to-end reliable multicast overlay networks containing a plurality of end-user nodes using the native transmission control protocol ("TCP") in combination with backpressure mechanisms to avoid data packet losses between nodes], a method to resolve subtrees of a loosely specified multicast distribution tree (MDT) [par 0003, 0004, methods and systems to provide for the re-connection of orphaned end-system nodes that are disconnected from the overlay network as a result of node failures. Multiple simultaneous node failures can be handled. Following reconnection of the orphaned nodes and any subtrees associated with these orphaned nodes, the new tree topology is communicated throughout the network, and the newly reconnected end-system nodes are supplied with copies of the  the computing device comprising: a non-transitory machine-readable medium to store a sub-tree computation module; and a processor coupled to the non-transitory machine-readable medium to execute the subtree computation module [claim 34, A computer readable medium containing a computer executable code that when read by a computer causes the computer to perform a method for delivering data packets from a source node to a plurality of end-system nodes in a multicast overlay tree with scalable group communication throughput and end-to-end reliability], the processor configured to select a next sub-tree in the set of sub-trees in the MDT the selected sub-tree rooted at a current node within the MDT [col 3, In 63-67, At step 24 it is determined if the SPLICE-ACK ms received at node S. If the severed node S receives a SPLICE ACK message, step 25, this indicates the path to the root is loop-free and the joining node may rejoin the multicast distribution tree (MDT) using the conventional JOIN request control message to splice the subtree], to compute the selected sub-tree completely from root to leaves [par 0114, The non-homogeneous model is where the fan out degree in the multicast tree (described by indexes (k,l)) is bounded from above by a constant D. The numbers of hops of all routes are bounded from above by a constant], in response to a computing node determining that the computing node is functioning as the current node is functioning as the current node [par 0026, In contrast to native reliable internet protocol ("IP") multicast where the nodes of the tree are Internet routers and where specific routing and control mechanisms are needed, multicast overlay uses a tree where the nodes are the actual end-systems or end-users and where currently available point-to-point connections between end-systems are the only requirement], the sub-tree par 0029, As shown in FIG. 3, all nodes 16, except the source mother node 14 but including leaf nodes 18, contain an input buffer 20 corresponding to the receiver window of the upstream TCP, and, except for the leaf nodes 18, each node 16 contains several output or forwarding buffers 22. Preferably, each node 16 contains one output buffer for each downstream TCP connection or subsequent daughter node 18],
 	Liu fail to show the computing device to execute a plurality of virtual machines for implementing network function virtualization (NFV), wherein a virtual machine from the plurality of virtual machines is configured to implement a method to resolve subtrees of a loosely specified multicast distribution tree (MDT),
 	In an analogous art Harris show the computing device to execute a plurality of virtual machines for implementing network function virtualization (NFV), wherein a virtual machine from the plurality of virtual machines [par 0018, 0020, It is further noted that various embodiments of the capability for forwarding packets based on path encoding enable implementation of high speed, high performance software switches without the need for hardware assisted address or label lookups, which are particularly well-suited for use in various types of virtualized environments (e.g., for SDN-based networks, network function virtualization (NFV) implementations (e.g., virtualization of Session Initiation Protocol (SIP) functions, virtualization of Long Term Evolution (LTE) network functions, or the like), cloud applications, or the like. For example, endpoint elements 102 may include end user devices (e.g., computers, tablets, smartphones, or the like), network devices (e.g., gateway devices configured as gateways between packet switched network 110 and other networks or domains, access devices of other networks or domains with which packet switched network 110 interfaces, servers, or the like), network-hosted elements (e.g., virtual machines (VMs), virtual components, virtual component instances, or the like), or the like, as well as various combinations thereof]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee and Hari because this provides a capability for forwarding packets based on path encoding.
 	Lee and Hari fail to show the method to utilize global identifiers for sub-trees to enable differentiation of traffic of different sub-trees at shared replication nodes, the method implemented for each of the nodes of the network that are part of the MDT, to compute the selected sub-tree by identifying specific hops from a root of the selected sub-tree to leaves, and to generate a translation of sub-tree identifiers between the sub-tree identifiers of the selected subtree and a sub-tree identifier of an upstream sub-tree, the sub-tree root of the selected sub-tree and that there is an upstream sub-tree for the computing node
 	In an analogous art Wijnands show the method to utilize global identifiers for subtrees to enable differentiation of traffic of different sub-trees at shared replication nodes [abstract, fig 4, par 051,0052, The method may comprise receiving a multicast packet at a network element, the multicast packet including an upstream label. The method may further comprise identifying, from the upstream label, a Multicast Distribution Tree (MDT) rooted a rendezvous point. For example, the edge router element 120(3) may assign a label 19 to a core router (P) 456 for the downstream path, and the core router 456 may assign label 21 to the edge router element 120(3) for the upstream path. When the edge router element 120(3) is required to send a packet upstream to the second rendezvous point 454, a label value 21 will thus be used. The core router 456 may also setup a two-way path to the edge router element 120(1). For example, a global label table on the edge router element 120(1) is shown to include upstream labels Lu-r (associated with the RP 452 and a first LSP 453) and Lu-b (associated with the RP 454 and a second LSP 455). The labels Lu-r and Lu-b are thus the upstream labels that the edge router element 120(1) assigns to the core router 456 for the LSPs 453 and 455 respectively. In an example embodiment, the edge router element 120( 1) may know it is the root of the multipoint-to-multipoint LSP from multicast LDP (mLDP) label mapping messages that maybe used to build the tree and encode the root node address], the method implemented for each of the nodes of the network that are part of the MDT[par 0019, Accordingly, in an example embodiment, instead of electing routers as DFs, as is essential in bidir PIM, segmented Multicast Distribution Trees (MDT) are provided to forward packets upstream towards the RP], to compute the selected sub-tree by identifying specific hops from a root of the selected sub-tree to leaves, and to generate a translation of sub-tree identifiers between the sub-tree identifiers of the selected subtree and a sub-tree identifier of an upstream sub-tree [par 0054, Another issue is that with BIER, a packet may have multiple destinations, so what may be a next hop along the shortest path to one of the destinations indicated in the packet (e.g., a set bit in the multicast data packet's bit string) may not be the next hop on the shortest path to a second destination specified by the multicast data packet's bit string. Thus, traditional per-prefix LFA is unsuitable for use with multicast networks. Another mechanism used to reroute traffic in response to a failure involves using label switched paths (LSPs). However, using LSPs relies on building multicast distribution trees], 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Liu, Harris, and Wijnands because to establish LSP for transporting bidirectional Protocol Independent Multicast (PIM) in a MPLS network.

15. Liu, Harris, and Wijnands defines the computing device of claim 13, Liu and Harris fail to show wherein the processor sub-tree computation module is further configured to install state to reach leaves or replication nodes in the selected sub-tree.
 	In an analogous art Wijnands show wherein the processor sub-tree computation module is further configured to install state to reach leaves or replication nodes in the selected sub-tree[par 0037, Thus, from the network router element 110(5) to the root edge router element 120(1), similar LSP installation operations may occur. Accordingly, a label mapping including downstream label LI can be sent from the network router element 110(5) to the edge router element 120(1), and the edge router element 120(1), defining the LSP root, can send an upstream label L6 for upstream traffic].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Liu, Harris, and Wijnands because to establish LSP for transporting bidirectional Protocol Independent Multicast (PIM) in a MPLS network.


 	In an analogous art Wijnands wherein each of the global identifiers are labels, and the translation is a cross-connect of the labels between the selected subtree and the upstream sub-tree [par 0052, For example, a global label table on the edge router element 120(1) is shown to include upstream labels Lu-r (associated with the RP 452 and a first LSP 453) and Lu-b (associated with the RP 454 and a second LSP 455). The labels Lu-r and Lu-b are thus the upstream labels that the edge router element 120(1) assigns to the core router 456 for the LSPs 453 and 455 respectively. In an example embodiment, the edge router element 120( 1) may know it is the root of the multipoint-to-multipoint LSP from multicast LDP (mLDP) label mapping messages that maybe used to build the tree and encode the root node address. If an edge router element 120(1)-120(4) receives a label mapping message that includes an address that is owned by that edge router element, it can then identify that it is the root of an LSP tree].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Liu, Harris, and Wijnands because to establish LSP for transporting bidirectional Protocol Independent Multicast (PIM) in a MPLS network.


17.  Liu, Harris, and Wijnands disclose the computing device of claim 13, Liu and Harris fail to show wherein the loosely specified MDT is defined in a multi-protocol label 
 	In an analogous art Wijnands show wherein the loosely specified MDT is defined in a multi-protocol label switching (MPLS) or source packet routing in networking (SPRING) segment routing instantiation[par 0017, 0018, the multicast packet including an upstream label. The method may further comprise identifying, from the upstream label, a Multicast Distribution Tree (MDT) rooted a rendezvous point, Use multipoint-multipoint LSPs in a provider network in conjunction with a protocol such as Multiprotocol Label Switching (MPLS)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Liu, Yoon, and Wijnands because to establish LSP for transporting bidirectional Protocol Independent Multicast (PIM) in a MPLS network.


Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Pub No. 2005/0243722 A1),  Wijnands et al. (U.S. Pub No. 2008/0298360 Al) in view of Yoon (U.S. Pub No. 2006/021588 A1)  in further view of Bryant et al. (U.S. Pub No. 2005/0078656 A1)

14. Liu, Harris, and Wijnands teach the computing device of claim 13, Liu, Harris, and Wijnands fail to show wherein the loosely specified MDT does not specify each hop of the MDT and includes at least one waypoint on a path between a root and at least one 
 	In an analogous art Bryant show wherein the loosely specified MDT does not specify each hop of the MDT and includes at least one waypoint on a path between a root and at least one leaves of the MDT, where the path includes unspecified hops and the at least one waypoint is an intermediate node that is specified within the unspecified hops [par 0061, 0065, Thus R1 starts from R5 and counts the number of nodes (also called hops) back to the root. In this specific example, the number of hops is equal to 3. The router R1 then calculates a delay D based on the number of hops, as described above and updates its routing table once this delay has occurred. As a result to determine the affected set it is necessary simply to compute the reverse spanning tree routed at B and consider only the sub-tree which traverses A, B. The nodes at the leaves of the sub-tree, that is, the child end nodes on the sub-tree, represent the nodes "furthest" from node A from which any path can be affected by any changing cost of node A, B].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Liu, Wijnands, Yoon, and Bryant because method and apparatus for generating routing information in a data communications network.


Response to Arguments

The independent claims have been amended, thus, it has not been shown that the claims as amended are subject to the non-statutory double patenting rejection. Should it still be deemed necessary by a future Office Action, the Applicant will address this double patenting rejection once the claims are allowed.

The examiner disagrees the claim still fail under non-statutory double patent rejection because the claims are not patentably distinct.


However, the cited section, which describes the operation of a node S to attempt to reach a root node via a SPLICE message makes no mention of an ‘selection’ of any sub-tree. The cited section does not describe that the node S is aware of a position within a MDT or a sub-tree of the MDT, much less that it selects to process a sub-tree rooted at S. Rather, the node S, in the cited section merely attempts to reach a root R via a SPLICE message. Thus, the Patent Office has not shown that the relied upon reference Lee discloses these elements of claim 1. Further, the Patent Office has not shown that the other cited references in any way cure these defects of Lee.
Thus, Yoon has not been shown to disclose the elements as set forth. Further, the provided rationale for combining Yoon with the other references is “because ‘on-demand’ approach is provided for a routing protocol that achieves balanced energy consumption among all participating nodes.” This is again a non sequitur. 
Claims 2-5 depend from claim 1 and incorporate the limitation thereof. Thus, at least for the reasons mentioned above in regard to claim 1, these claims are also not obvious over the cited references. Accordingly, reconsideration and withdrawal of the obviousness rejection of these claims are respectfully requested.


The applicant arguments are moot in view of newly rejected claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468